UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6728



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


HENRY CLIFFORD BYRD, SR.,

                                            Defendant - Appellant.



                            No. 98-6828



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


HENRY CLIFFORD BYRD, SR.,

                                            Defendant - Appellant.



                            No. 98-6935



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


HENRY CLIFFORD BYRD, SR.,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Jr.,
Chief District Judge. (CR-83-52, CA-98-62-1, CA-97-1047-1)


Submitted:   August 27, 1998          Decided:   September 17, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Henry Clifford Byrd, Sr., Appellant Pro Se. Benjamin H. White, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      In Nos. 98-6728 and 98-6828, Henry Clifford Byrd, Sr., appeals

the   district   court’s   orders   dismissing   without   prejudice   his

motions filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998). In

No. 98-6935, Byrd appeals from the district court’s order denying

his “motion      for due process.” Our review of the record and the

district court’s opinions discloses no reversible error. According-

ly, we deny certificates of appealability and dismiss in appeal

Nos. 98-6728 and 98-6828, and affirm in no. 98-6935, on the rea-

soning of the district court. United States v. Byrd, Nos. CR-83-52;

CA-97-1047-1; CA-98-62-1 (M.D.N.C. Apr. 24, May 28 & June 11,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                    DISMISSED IN PART, AFFIRMED IN PART




                                      3